t c memo united_states tax_court david h baral petitioner v commissioner of internal revenue respondent docket no filed date p timely filed hi sec_2001 federal_income_tax return reporting an income_tax_liability of dollar_figure after a correction of a patent error on p’s return r determined p’s tax_liability to be dollar_figure and issued a refund to p based on that recalculated liability subsequently r discovered p had unreported income wholly unrelated to the prior adjustment which resulted in a deficiency r determined p’s deficiency using the correct_tax liability less the dollar_figure of liability p had already paid and assessed the deficiency with interest pursuant to sec_6404 p sought an abatement of interest arguing that because p initially reported an income_tax_liability of dollar_figure r should have taken that into consideration and should have charged interest only on the amount of the deficiency that exceeded the dollar_figure that p had originally reported r denied p’s abatement request p petitioned this court for a review of r’s denial of abatement of interest held r did not abuse his discretion in denying p’s abatement of interest request and requiring p to pay interest on his entire deficiency thus p is not entitled to relief under sec_6404 david h baral pro_se andrew m stroot for respondent memorandum findings_of_fact and opinion gustafson judge this case is before the court on petitioner david h baral’s petition for review of the internal revenue service’s irs failure to abate interest under sec_6404 the issue for decision is whether the irs’s denial of mr baral’s request to abate interest with respect to his income_tax deficiency for was an abuse_of_discretion we hold that it was not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time mr baral filed his petition he resided in washington d c 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure mr baral timely filed his form_1040 u s individual_income_tax_return for tax_year on that return mr baral incorrectly computed the taxable_portion of his social_security_benefits reported too large an amount on line 20b of his return and consequently reported a higher income_tax_liability than he was liable for with respect to those benefits mr baral reported that his income_tax_liability for was dollar_figure because of this patent defect on the face of mr baral’ sec_2001 return the irs reduced mr baral’s income_tax_liability to dollar_figure to reflect the proper taxable_portion of his social_security_benefits on date the irs sent mr baral a letter explaining the changes it had made to his return and indicating that since mr baral had made dollar_figure in total payments to the irs--through withholdings estimated payments and or amounts applied from his return--he would be due a larger refund than he originally reported on hi sec_2001 return on date the irs refunded to mr baral an overpayment of income_tax of dollar_figure this was dollar_figure more than mr baral was expecting but mr baral did not contact the irs regarding the higher refund amount 2mr baral originally reported that he overpaid hi sec_2001 taxes by dollar_figure ie his dollar_figure payments less his dollar_figure income_tax_liability however when the irs reduced mr baral’s income_tax_liability to dollar_figure that increased mr baral’s overpayment of income_tax to dollar_figure ie payments of dollar_figure less the adjusted_income tax_liability of dollar_figure almost years later on date the irs discovered that mr baral had failed to report dollar_figure of pension annuity income on hi sec_2001 return the irs issued to mr baral a notice cp2000 proposing changes to hi sec_2001 return to reflect the previously unreported pension annuity income this unreported income which was wholly unrelated to the prior adjustment resulted in additional tax due from mr baral as a result on date the irs issued to mr baral a statutory_notice_of_deficiency in which it determined an income_tax deficiency of dollar_figure mr baral timely petitioned this court for a redetermination of that deficiency at docket no 20136-04s on date a stipulated decision was entered in docket no 20136-04s in which mr baral agreed to the full income_tax deficiency that had been determined in the notice of deficiency--ie dollar_figure on the decision document that mr baral signed the parties stipulated inter alia-- it is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioner mr baral paid that deficiency in full on or about date on date the irs assessed the interest of dollar_figure 3mr baral’s total income_tax_liability for 2001--taking into consideration the proper taxable_portion of his social_security_benefits and the unreported income--was dollar_figure the irs retained only dollar_figure of mr baral’s tax_payments after processing his prior refund so the resulting deficiency was dollar_figure ie dollar_figure minus dollar_figure due on that deficiency mr baral paid the interest in full on or about date on date mr baral submitted a form_843 claim_for_refund and request for abatement seeking an abatement of a portion of the interest that was assessed and paid with respect to the deficiency mr baral’s contention was that the irs’s unsolicited adjustment to the taxable_portion of his social_security_benefit resulted in more money being refunded to him in date than he had requested on his return consequently hi sec_2001 deficiency was higher than it would have been if that adjustment had never been made mr baral argues that had the irs not made the initial adjustment to his return his deficiency would have only been dollar_figure ie the correct_tax liability of dollar_figure less the dollar_figure amount mr baral had initially reported as his income_tax_liability so mr baral contends that the irs instead of charging interest on a deficiency of dollar_figure should have charged interest on a deficiency of only dollar_figure by letter dated date which served as the irs’s final_determination the irs denied mr baral’s request for abatement of interest in support of this denial the irs stated there was no unreasonable error or delay relating to the performance of a ministerial or managerial act in processing the examination of your return the excess refund you received was the result of the service_center correction_of_an_error you made on your return you received a correction notice which granted an opportunity for your sic to confirm or dispute the correction made you did not return the excess refund until after you had been examined and your case processed through the tax courts on date mr baral timely filed a petition for this court’s review of the irs’s failure to abate interest under sec_6404 disputing the irs’s determination not to abate and refund him a portion of the interest he paid on hi sec_2001 deficiency mr baral’s petition repeated the same argument he made on his form_843 ie that because he initially reported an income_tax_liability of dollar_figure the irs should have taken that into consideration and should have charged interest only on a deficiency amount equal to the correct_tax liability less the dollar_figure he had originally reported opinion i the commissioner has authority to abate interest and the tax_court has authority to review that determination under sec_6404 the irs may abate part or all of an assessment of interest on any deficiency or payment of tax if a either the deficiency was attributable to an unreasonable error or delay by an irs official in performing a ministerial or 4the last day on which mr baral had to file a petition with the tax_court was date however because date fell on a saturday mr baral had until the next business_day ie monday date to timely file his petition see rule a b managerial act or an error or delay by the taxpayer in paying his or her tax is attributable to an irs official’s being erroneous or dilatory in performing a ministerial or managerial act and b the taxpayer caused no significant aspect of the delay interest can be abated only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question see sec_6404 flush language 112_tc_230 if the irs denies the abatement request the taxpayer may petition the tax_court for a review of that determination sec_6404 see 550_us_501 holding that the tax_court provides the exclusive forum for judicial review of the irs’s refusal to abate interest since the irs’s authority to abate interest is discretionary and not mandatory the tax_court may order the abatement of interest only if it finds that the irs abused its discretion by failing to abate the interest sec_6404 sec_301_6404-2 sec_5a ministerial_act is defined as a procedural or mechanical act that does not involve the exercise of judgment of discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act have taken place sec_301_6404-2 proced admin regs a managerial act is defined as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion related to management of personnel sec_301 b proced admin regs under these definitions a decision concerning the proper application of federal tax law is neither a managerial nor a ministerial_act proced admin regs c f_r in order to prevail a taxpayer must prove that the irs exercised its discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 in mr baral’s case we have jurisdiction to determine whether the irs’s failure to abate interest under sec_6404 was an abuse_of_discretion because i mr baral filed a claim with the irs under sec_6404 seeking an abatement of interest ii the irs issued a final_determination which disallowed mr baral’s claim to abate interest and iii mr baral timely filed a petition to review the failure to abate interest see sec_6404 ii the irs’s refusal to abate a portion of mr baral’s interest with respect to the deficiency was not an abuse_of_discretion for a taxpayer to be eligible for an abatement of interest on a deficiency the code requires that the accrual of interest result from an unreasonable error or delay due to a managerial or ministerial_act sec_6404 mr baral has neither alleged nor shown that there was any managerial or ministerial_act during the processing of his case that resulted in the accrual of interest instead mr baral contends that the irs should be allowed to charge deficiency_interest only on a dollar_figure deficiency as opposed to a dollar_figure deficiency mr baral’s position is not unsympathetic he initially reported dollar_figure as his income_tax_liability he was willing to pay and did pay that amount as his tax_liability but for the irs’s reduction of his income_tax liability--which mr baral never requested--the irs would have retained dollar_figure of his tax_payments therefore he reasons if the irs later determined that mr baral was deficient in his income_tax payments then most of that deficiency was attributable not to mr baral’s underreporting but to the irs’s unsolicited refund unfortunately there are several flaws in mr baral’s position first the reduction that the irs made in mr baral’s income_tax_liability for was entirely proper since it was due to a patent error on the return mr baral reported his social_security income as dollar_figure and reported the taxable_portion thereof as dollar_figure the irs upon an inspection of the numbers on mr baral’s return recognized this as an error and corrected it mr baral makes no argument that the irs’s correction of the taxable_portion of his social_security_benefits was incorrect he complains only that the irs made the correction of its own accord when the irs accurately spots an error on a return and fixes it to give the taxpayer a larger refund the irs can hardly be criticized second irrespective of the adjustment to the taxable_portion of the social_security_benefits mr baral had income-- wholly unrelated to the irs’s prior adjustment--that he failed to report and that was missing from hi sec_2001 return because of his own error this discrepancy did not come to light until after the irs had made the initial correction to mr baral’s return and had issued him a refund based on that corrected information mr baral makes no argument that the failure to report his pension annuity income was due to anything other than his own error third mr baral desires for statutory interest to be assessed on an amount--dollar_figure--that was not the amount determined to be his deficiency in mr baral’s deficiency_suit at docket no 20136-04s the court entered a stipulated decision that mr baral had an income_tax deficiency of dollar_figure mr baral stipulated the truism that the deficiency would bear interest as provided by law the relevant law here is sec_6601 which provides that statutory interest shall be charged on the amount of the deficiency until the deficiency is paid in full by entering into a stipulated decision in docket no 20136-04s mr baral agreed that his deficiency for was dollar_figure sec_6601 mandates that interest be charged on that amount ie the deficiency amount to some extent mr baral’s argument that the deficiency_interest should be charged only on a deficiency of dollar_figure is an attempt to repudiate the deficiency amount already determined to be dollar_figure that dollar_figure amount however is a fictitious deficiency that never existed and it is the higher amount of dollar_figure that was mr baral’s actual deficiency as defined in the statute sec_6211 defines a deficiency as follows sec_6211 in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made mr baral’s deficiency for was determined as the amount by which the tax imposed by subtitle a or b ie dollar_figure exceeds the sum of the amount shown as the tax by the taxpayer upon his 6the internal_revenue_code recognizes two types of refunds rebate and nonrebate acme steele co v commissioner tcmemo_2003_118 citing 49_f3d_340 7th cir a rebate refund is issued on the basis of a substantive recalculation of a taxpayer’s liability eg the amount of tax due is less than the tax_shown_on_the_return mr baral initially reported his tax_liability to be dollar_figure the irs substantively recalculated his liability because of an error on the return and determined his tax_liability to be dollar_figure this recalculation of mr baral’s income_tax_liability resulted in an increased refund to mr baral of dollar_figure by definition this dollar_figure was a rebate refund see sec_6211 acme steele co v commissioner supra return ie dollar_figure over the amount of rebates made ie dollar_figure therefore mr baral’s properly computed deficiency in his deficiency_suit at docket no 20136-04s was as it should have been dollar_figure since the irs properly assessed statutory interest on mr baral’s deficiency calculated according to the statute and since mr baral has neither alleged nor shown that there was any unreasonable error or delay in performance of a managerial or ministerial_act during the processing of his case that resulted in the accrual of interest we cannot find that the irs abused its discretion in denying mr baral’s request for abatement under sec_6404 if mr baral’s abatement request had been treated as a request for abatement of the assessment of interest on an erroneous refund under sec_6404 ie treating the interest at issue as attributable to the date erroneous refund instead of as a request for abatement of the assessment of interest on a deficiency under sec_6404 then interest might not have started running against mr baral until sometime in and a portion of the interest might be abated on that ground the court therefore invited the parties to consider the possible applicability of sec_6404 however as respondent correctly argued it is sec_6404 that by its terms addresses abatement of interest when as here the interest has been assessed on account of a deficiency sec_6404 deals with abatement of interest when the irs prevails in an erroneous refund_suit and interest is assessed thereafter because the irs chose to pursue deficiency procedures against mr baral interest accrued on the deficiency and any abatement of interest--ie interest on that deficiency--must be addressed under sec_6404 not sec_6404 the irs considered mr baral’s abatement request under the proper code section sec_6404 when making its determination iii conclusion the irs properly assessed interest on mr baral’ sec_2001 income_tax deficiency of dollar_figure according to law and according to his stipulation in docket no 20136-04s his argument that the irs should have charged interest on only a hypothetical deficiency of dollar_figure has no legal basis the irs made no error in processing the refund that gave rise to the deficiency rather the errors here were mr baral’s--ie erroneously computing the taxable_portion of his social_security_benefits and erroneously omitting his pension annuity income accordingly we hold that the irs did not abuse its discretion in denying mr baral’s request for interest abatement under sec_6404 to reflect the foregoing decision will be entered for respondent
